UNITED STATES DISTRICT COURT

 

DISTRICT OF SOUTH DAKOTA
SOUTHERN DIVISION
JEREMY LYNN VOSBERG, 4:21-CV-04094-RAL
Plaintiff,
VS. 1915A SCREENING OPINION AND
ORDER FOR DISMISSAL

LT. KOTALIK, CORRECTIONAL OFFICER
AT MIKE DURFEE STATE PRISON IN \
BOTH INDIVIDUAL AND OFFICIAL
CAPACITIES; CPT. LEE KAUFENBERG,
CORRECTIONAL OFFICER AT MIKE
DURFEE STATE PRISON IN BOTH
INDIVIDUAL AND OFFICIAL CAPACTIES;
MARY CARPENTER, MEDICAL DIRECTOR
AT MIKE DURFEE STATE PRISON IN
BOTH INDIVIDUAL AND OFFICIAL
CAPACITIES; MATT TRENHAILE,
HOUSING BOSS AT MIKE DURFEE STATE
PRISON IN BOTH INDIVIDUAL AND
OFFICIAL CAPACTIES; AND WARDEN
BRENT FLUKE, MDSP WARDEN AT MIKE
DURFEE STATE PRISON IN BOTH
INDIVIDUAL AND OFFICIAL CAPACITIES;

Defendants.

 

 

Plaintiff Jeremy Lynn Vosberg filed a pro se civil rights lawsuit under 42 U.S.C. § 1983.
Doc. 1. This Court granted Vosberg leave to proceed in forma pauperis and ordered him to pay
an initial partial filing fee. Doc. 6. Vosberg timely paid his fee on June 17, 2021. Now, this Court

will screen Vosberg’s complaint under 28 U.S.C. § 1915A.
I. Factual Allegations of Vosberg’s Complaint

In Count J, Vosberg alleges that on November 24, 2020, he was placed into segregation
because his roommate had contraband. Doc. 1 at 3. Vosberg’s property was taken away from him
and he spent seven days “subjected to living conditions significantly harsher than similarly situated
inmates.” Id. He describes the environment as a “harsh degrading environment” and asserts that
Lieutenant Kotalik and Captain Lee Kaufenberg authorized his segregation placement. Id.

In Count II, Vosberg asserts he was seen by a surgeon on December 12, 2018, and the
surgeon’s “diagnosis” was to remove a lump on Vosberg’s forehead. Id. at 4. Vosberg was seen
by Physician’s Assistants who made the same recommendation. Jd. He claims that “Mary
Carpenter Medical Director and Warden Brent Fluke are the proximate cause of my damages.
Other similarly situated inmates with lumps of this nature have had them removed.” Id.

Finally, in Count III, Vosberg raises a violation of the Fourteenth Amendment. Id. at 5. He
claims that he was fired from his prison job on November 11, 2020, after he severely injured his
back. Id. Vosberg asserts that because he unable to work, he is not able to accrue time off, Id. “The
Mike Durfee State Prison allows for inmates that are disabled or unable to work to automatically
receive EDC’s, !” Id. He asserts that failure to treat him similarly will cause him to spend more
time in prison. Id. During the time of these alleged violations, Vosberg was an inmate at the Mike
Durfee State Prison in Springfield, South Dakota. Id. at 1. Vosberg asks for “nominal,

compensatory, and punitive damages” as well as injunctive relief. Id. at 6.

 

' Although Vosberg does not explain what an EDC is, it appears he is referencing earned
discharge credits.
2
 

II. Discussion

A. Screening and Dismissal Standards

Vosberg proceeds pro se, so this Court is obligated under 28 U.S.C. § 1915A to screen
the complaint; in doing so, this Court must assume as true all facts well pleaded in the complaint.
Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and pro se
complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bediako v.

Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even with this construction, “a pro se

 

complaint must contain specific facts supporting its conclusions.” Martin v. Sargent, 780 F.2d
1334, 1337 (8th Cir. 1985); see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th

Cir. 2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992 F.2d 151,
152 (8th Cir. 1993); Parker y. Porter, 221 F. App’x 481, 482 (8th Cir. 2007).

A complaint “does not need detailed factual allegations . . . [but] requires more than
labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). If a complaint does not contain these
bare essentials, dismissal is appropriate. Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir, 1985).
Twombly requires that a complaint’s factual allegations must be “enough to raise a right to relief
above the speculative level on the assumption that all the allegations in the complaint are true.”
Twombly, 550 U.S. at 555; see also Abdullah v. Minnesota, 261 F. App’x 926, 927 (8th Cir.
2008) (noting that a complaint must contain either direct or inferential allegations regarding all
material elements necessary to sustain recovery under some viable legal theory). Under 28
U.S.C. § 1915A, the court must screen prisoner complaints and dismiss them if they are “(1)
frivolous, malicious, or fail[] to state a claim upon which relief may be granted; or (2) seek[]

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 

B. Analysis
1, Claims against the State of South Dakota

Vosberg sues Defendants in their individual and official capacities. Doc. 1 at 2. These
individuals work for the South Dakota Department of Corrections. Id. As the Supreme Court has
stated, “a suit against a state official in his or her official capacity is not a suit against the official
but rather is a suit against the official’s office.” Will v. Mich. Dep’t of State Police, 491 U.S. 58,
71 (1989) (citing Brandon v. Holt, 469 U.S. 464, 471 (1985)). Such a suit is the equivalent of
suing the State itself, While “[§] 1983 provides a federal forum to remedy many deprivations of
civil liberties . . . it does not provide a federal forum for litigants who seek a remedy against a
State for alleged deprivations of civil liberties.” Id. at 66.

The Eleventh Amendment generally acts as a bar to suits against a state for money
damages unless the state has waived its sovereign immunity. Id. But when an official capacity
claim is asserted for injunctive relief against a state officer, the defense of qualified immunity
does not apply. See Pearson v. Callahan, 555 U.S. 223, 242-43 (2009). Here, Vosberg seeks
monetary damages. Doc. 1 at 6. Vosberg has effectively asserted a claim for money damages
against the State of South Dakota. The State of South Dakota has not waived its sovereign
immunity. Thus, Vosberg cannot sue Defendants in their official capacities for money damages
because they are protected by sovereign immunity. His claimis against Defendants in their official
capacities for monetary damages are dismissed under 28 U.S.C. §§ 191 5(e)(B)(i-1i) and
1915A(b)(1). Vosberg’s claims against Defendants in their official capacities for injunctive relief

remain unless his complaint is otherwise dismissed.
2. Eighth Amendment
a. Conditions of Confinement
Vosberg asserts that the conditions in segregation were “harsh” and “degrading.” Doc. 1
at 3. Liberally construing Vosberg alleged facts in his favor, he claims that the conditions of his
confinement violate the Eighth Amendment’s right to be free from cruel and unusual
punishment.
“(T]he Constitution ‘does not mandate comfortable prisons’; it prohibits ‘inhumane

ones.’ ” Williams v. Delo, 49 F.3d 442, 445 (8th Cir. 1995) (quoting Farmer v. Brennan, 511

 

U.S. 825, 832 (1994)). Prisons need not be “free of discomfort.” Cody v. Hillard, 830 F.2d 912,
916 (8th Cir. 1987). To allege an Eighth Amendment conditions of confinement claim, a prisoner
must allege facts that show: (1) objectively, the deprivation was sufficiently serious to deprive
him of the “minimal civilized measures of life's necessities”, or to constitute a substantial risk of
serious harm to his health or safety; and (2) subjectively, the defendants were deliberately
indifferent to the risk of harm posed by the deprivation. Revels v. Vincenz, 382 F.3d 870, 875
(8th Cir.2004) (quoting Rhodes v. Chapman, 452 U.S. 337, 342 (1981)).

Here, Vosberg claims that-he was put into segregation, was “subjected to living
conditions significantly harsher than similarly situated inmates,” and endured a “harsh” and
“degrading” environment. Doc. 1 at 3. Vosberg has not alleged facts to support that the claimed
“harsh” and “degrading” environment was depriving him of “minimal civilized measures of
life’s necessities” or that the conditions of segregation were putting him into a substantial risk of

serious harm to his health or safety. Revels, 382 F.3d at 875 (quoting Rhodes, 452 U.S. at 342)).

 

Thus, his conditions of confinement claim is dismissed under 28 U.S.C. §§ 1915({e)(2)(B)(@-i1)

and 1915A(b)(1).
 

b. Deliberate Indifference to a Serious Medical Need
Vosberg raises a deliberate indifference to a serious medical need claim. Doce. 1 at
4. A “prisoner’s Eighth Amendment rights are violated if prison officials show ‘deliberate
indifference’ to the prisoner's 'serious medical needs,” ” Olson v. Bloomberg, 339 F.3d

730, 735 (8th Cir. 2003) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976). “In order to

 

state a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
evidence deliberate indifference to serious medical needs.” Estelle, 429 U.S. at 106. More
specifically, a prisoner must allege “(1) that [he] suffered [from] objectively serious
medical needs and (2) that the prison officials actually knew of but deliberately
disregarded those needs.” Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (quoting
Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997)). |

“A serious medical need is ‘one that has been diagnosed by a physician as
requiring treatment, or one that is so obvious that even a layperson would easily recognize
the necessity for a doctor's attention.’ ” Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir.

1997) (quoting Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995)). Vosberg alleges

 

that a surgeon’s diagnosis stated that the lump on his forehead needed to be removed. Doc.
1 at 4. Thus, Vosberg has alleged facts to support that he has a serious medical need.

Next, Vosberg must demonstrate Defendants were deliberately indifferent to that
need. To demonstrate deliberate indifference, “[t]he prisoner must show more than
negligence, more even than gross negligence, and mere disagreement with treatment
decisions does not rise to the level of a constitutional violation.” Jolly, 205 F.3d at 1096

(quoting Estate of Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995)). “Deliberate
indifference may be manifested . . . by prison officials in intentionally denying or delaying
access to medical care or intentionally interfering with prescribed treatment.” Meloy v.
Bachmeier, 302 F.3d 845, 849 (8th Cir. 2002) (citing Estelle, 429 U.S. at 104-05).

The Eighth Circuit has found that under § 1983:

A supervisor cannot be held liable for an employee's unconstitutional actions based
on a theory of respondeat superior. Rather, a supervisor incurs liability for a
violation of a federally protected right when the supervisor is personally involved
in the violation or when the supervisor's corrective inaction constitutes deliberate
indifference toward the violation. The supervisor must know about the conduct and
facilitate it, approve it, condone it, or turn a blind eye for fear of what [he or she]
might see.

Ottman v. City of Independence, Mo., 341 F.3d 751, 761 (8th Cir. 2003) (alteration in original)
(citation and internal quotations omitted). “[A] supervisor can act with ‘deliberate, reckless

indifference’ even when he does not act ‘knowingly.’ ” Kahle v. Leonard, 477 F.3d 544, 551-52

 

(8th Cir. 2007) (quoting Farmer, 511 U.S. at 842). Vosberg asserts that “Mary Carpenter Medical
Director and Warden Brent Fluke are the proximate cause of my damages. Other similarly
situated inmates with lumps of this nature have had them removed.” Doc. 1 at 4. Vosberg does
not allege specific facts to support that Carpenter or Fluke were personally involved in denying,
delaying, or interfering with the diagnosis but merely asserts that they were the “proximate
cause.” Further, he has not alleged facts to support that Carpenter or Fluke were liable as
supervisors. Merely asserting individuals to be the proximate cause of an alleged violation is not
alleging facts that the individuals knew about the alleged denial or that they facilitated, approved
or condoned it. Because Vosberg asserts a legal conclusion rather than facts to support his claim,
his Eighth Amendment deliberate indifference to serious medical needs is dismissed under 28

U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).
 

3. Fourteenth Amendment

Finally, Vosberg alleges that Defendants are violating the Fourteenth Amendment’s right
to equal protection. Doc. 1 at 5. In order to establish an equal protection claim, an inmate must
show that he was treated differently from similarly situated inmates and that the different
treatment was based upon either a suspect classification or a fundamental right. Patel v. U.S.
Bureau of Prisons, 515 F.3d 807, 815 (8th Cir. 2008). Here, he claims that he was fired from his
prison job for an injury and is not able to receive earned discharge credits even though other
inmates who are “disabled or unable to work automatically receive” the credits. Id. But earning
discharge credits is not a fundamental right and Vosberg’s claims do not allege that the different
treatment is based on a suspect classification. His claim that other inmates have had lumps.
removed fails for the same reason.

Also, Vosberg’s allegations do not support a class of one equal protection claim. A “class
of one” equal protection claim was recognized by the United States Supreme Court in Village of
Willowbrook v. Olech, 528 U.S. 562 (2000). The Eighth Circuit has applied the “class of one”
analysis to a prison setting. Nolan v. Thompson, 521 F.3d 983, 989-90 (8th Cir. 2008). In Nolan,
because the plaintiff had not alleged he was a member of a protected class or that his
fundamental rights had been violated, the court found he had to show that defendants
“systematically and ‘intentionally treated [him] differently from others similarly situated and that
there is no rational basis for the difference in treatment.’ ” Id. at 989 (quoting Olech, 528 U.S. at
564). The plaintiff had to “provide a specific and detailed account of the nature of the preferred
treatment of the favored class ... .” Id. at 990 (quoting Jennings v. City of Stillwater, 383 F.3d

1199, 1214-15 (10th Cir. 2004)). Although Vosberg asserts that other inmates that are similarly
situated to him are being treated differently, he does not allege facts to show that the treatment
was intentional or systematic. Thus, Vosberg’s equal protection claims are dismissed under 28
U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).
il. Order

Accordingly, it is

ORDERED that Vosberg’s complaint is dismissed without prejudice under 28 U.S.C.
§§ 1915(e)(2)(B)(ii) and 1915A(b)(1). It is finally

ORDERED that Vosberg’s motion for appointment of counsel, Doc. 5, is denied as moot.

DATED June af, 2021.

BY THE COURT:

Cente Ore

ROBERTO A. LANGE
CHIEF JUDGE
